Citation Nr: 0111991	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-03 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an effective date earlier than January 9, 
1998, for the grant of service connection and compensation 
for post-traumatic stress disorder (PTSD).

2. Entitlement to an initial evaluation in excess of 50 
percent for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1964 to July 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Phoenix, Arizona, Department 
of Veterans Affairs (VA) Regional Office (RO).  By an April 
1999 rating decision, the RO granted service connection for 
PTSD and assigned a 50 percent disability evaluation, 
effective from January 9, 1998.  The veteran submitted a 
notice of disagreement with the effective date and rating; 
the current appeal ensued.  In view of the fact that the 
appeal of the assignment of the 50 percent rating originated 
from the initial rating assigned following the grant of 
service connection, and because of the requirement to 
consider "staged" ratings consistent with the holding by 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has characterized the rating issue as set forth above.

(Consideration of the claim for a higher rating will be 
deferred pending completion of the development requested in 
the remand that follows the decision below on the effective 
date question.)


FINDINGS OF FACT

1. On January 9, 1998, VA received the appellant's only claim 
of service connection for PTSD.

2. In April 1999, the RO granted service connection for PTSD 
and assigned a 50 percent disability evaluation effective 
from January 9, 1998.


CONCLUSION OF LAW

The assignment of an effective date earlier than January 9, 
1998, for the grant of service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.400(b)(2)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The rule governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b) (West 1991), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.  

See also 38 C.F.R. § 3.400(b)(2) (2000) (to the same effect).  
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

Through application of the rules described above, the RO set 
January 9, 1998, as the effective date for the award of 
disability compensation for the veteran's service-connected 
PTSD.  The record reflects that the January 1998 claim was 
the first such claim filed by the appellant.  He had filed 
claims for other disabilities prior to that time, but none 
was for service connection for PTSD.  Since a "claim" 
requires a written expression requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
certain benefit, see 38 C.F.R. § 3.1 (2000), and because such 
an expression was not made as to PTSD until January 1998, an 
earlier effective date is not warranted.  While the appellant 
indicated in his May 1999 notice of disagreement that he 
believed that the effective date should be in April 1996, the 
date he contracted viral encephalitis, there is no evidence 
within the claims folder suggesting that a "claim" for 
service connection for PTSD was made at that time.  

As noted above, since the claim was not filed within a year 
of the veteran's separation from service, the effective date 
for the award of service connection is the date of receipt of 
the claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (2000).  In the appellant's case, as 
already noted, his claim for service connection was not filed 
until January 9, 1998.  Consequently, by application of 
38 C.F.R. § 3.400, the earliest date on which service 
connection and disability compensation may be granted is the 
date of receipt of the claim-January 9, 1998.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the February 2000 statement of the case of the 
provisions affecting the establishment of effective dates.  
These provisions address the key issue in this case, which is 
the appropriate effective date for the grant of service 
connection and disability compensation.  It bears emphasis 
that the new law was expressly intended to overturn a 
decision of the Court that dealt with original service 
connection claims (Morton), not to alter the effective date 
rules contained in title 38 of the United States Code and 
title 38 of the Code of Federal Regulations.  There is no 
indication in the record that there is evidence that could be 
secured that would alter in the least the record upon which 
this claim for an earlier effective date turns.  Thus, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Entitlement to an effective date earlier than January 9, 
1998, for the grant of service connection and disability 
compensation for PTSD is denied.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See 

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

With respect to the duty to assist provisions of the new law, 
the appellant has reported that he has been receiving Social 
Security Administration (SSA) benefits since April 1996.  
However, there is no indication within the record that 
efforts were undertaken to obtain copies of the SSA decision 
or the records utilized to make that determination.  Since 
the SSA records may be relevant to the claim for a higher 
rating, the Board concludes that they must be associated with 
the claims file.  See Baker v. West, 11 Vet. App. 163 at 169 
(1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

In order to ensure due process in this case and in an effort 
to assist the appellant in the development of his claim, this 
case is REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for his service-
connected PTSD.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the appellant.  If private medical 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.  In 
addition, efforts should be undertaken 
to obtain all relevant SSA records.  
Efforts to obtain any records that are 
not already on file should be documented 
and any evidence received in response to 
the RO's requests should be associated 
with the claims folder.

2. The RO must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

3. As part of the development undertaken to 
comply with the new law and in an effort 
to provide an adequate record upon which 
to evaluate the appellant's psychiatric 
disability, the RO should have the 
appellant examined for purposes of 
assessing the severity of his service-
connected PTSD.  The examining physician 
must review the claims folder with 
attention paid to the July 1998 VA 
examination report.  All diagnostic 
tests and studies deemed necessary by 
the examiner should be conducted, and 
all findings should be reported in a 
manner so that pertinent rating criteria 
may be applied.  38 C.F.R. § 4.130 
(2000).  The examiner should review the 
results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of the service-connected 
psychiatric disability with an opinion 
as to the effect of PTSD on the 
appellant's social and occupational 
adaptability.  The examiner should 
provide complete rationale for all 
conclusions reached.  

4. The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.  

5. After all notice requirements have been 
satisfied, and the duty to assist has 
been fulfilled, the RO should take 
adjudicatory action on the issue here in 
question.  In so doing, the RO should 
consider all evidence obtained in 
response to the above requests, as well 
as the evidence received directly at the 
Board in December 2000.  The RO must 
further consider the assignment of 
"staged" ratings, in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit sought remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The 
appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


